DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34, 36 and 51 – 53 are pending in the instant application.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I: Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36, drawn towards a compound of formulae (I) and (IA) – (IJ), and a composition comprising said compound of claim 1 and a therapeutic agent.
II: Claim 51, drawn towards a method for administering a therapeutic agent to a patient in need thereof, the method comprising preparing or providing the composition of claim 36, and administering the composition to the patient.
III: Claims 52 – 53, drawn towards a lipid nanoparticle comprising a compound of claim 1, and a pharmaceutical composition comprising said lipid nanoparticle of claim 52, and a pharmaceutically acceptable diluent or excipient.
The groups of inventions listed as Groups I – III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
see, page 51) a Compound 194 and the method of delivering a therapeutic agent to a cell or organ, comprising administering a nanoparticle composition to the subject. Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Election of Species
This application contains claims drawn towards more than one species of the generic invention. These species (compounds of formulae (I)) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the compounds of formula (I) share a common structure of the tertiary amine moiety, the common structure is not a significant structural element because it represents only a portion of the compound structures and does not constitute a structurally distinctive portion in view of Benenato (see, pages 50 – 52, Compounds 182, 191, 194, 195 and 197)
If Group I, II or III is elected, Applicant is required to elect a single disclosed compound of formula (I), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the variables (L1-L2, G1a-G2a, G3, Ra-Rf, R1-R2, R3a-R5a, and x) of the compounds of formula (I). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Eric Harwood, on March 7, 2022, a provisional election was made without traverse to prosecute the invention of Group I (claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36) drawn towards a compound of formulae (I) and (IA) – (IJ), and a composition comprising said compound of claim 1 and a therapeutic agent. Affirmation of this election must be made by applicant in replying to this Office action. Claims 51 – 53 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
	Further, Applicant specifically elected the compound I-6 as presented below:

    PNG
    media_image1.png
    152
    531
    media_image1.png
    Greyscale

	wherein in formula (I):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IA):
y1 and z1 are each 5.

	wherein in formula (IC):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IG):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 5;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	Expanded Search: The compound as elected by the Applicant is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein:
	wherein in formula (I):
G1a and G2a are each C7 alkylene;
R4a is C8 alkyl, and
R5a is C3 alkyl substituted with -OH.

	wherein in formula (IA):
y1 and z1 are each 7.


G1a and G2a are each C7 alkylene; and
R4a is C8 alkyl, and
R5a is C3 alkyl substituted with -OH.

	wherein in formula (IG):
y1 and z1 are each 7;
R4a is C8 alkyl, and
R5a is C3 alkyl substituted with -OH.

	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Priority

    PNG
    media_image2.png
    94
    362
    media_image2.png
    Greyscale


Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, page 2 line 15: Delete the term “or” in the phrase “Ra, Rb, Rd and Re are each independently H1-C12 alkyl or C2-C12 alkenyl”.
Claim 10, page 5 lines 9-10: The phrase “The compound of claim 5, wherein y1 and z are each independently …” should read as “The compound of claim 5, wherein y1 and z1 are each independently …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection
Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication 2018191719 A1 (Lin).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Lin teaches (see, Table 6, page 103) a cationic lipid Compound VII-6 (Example 50) as presented below:

    PNG
    media_image3.png
    225
    780
    media_image3.png
    Greyscale

Lin teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 5;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IC) (instant claim 7):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.


R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 5;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	Regarding the instant claim 18, Lin teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image4.png
    99
    344
    media_image4.png
    Greyscale

	Regarding the instant claim 28, Lin teaches the compound, wherein R5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, Lin teaches the compound, wherein R3a has the following structure:

    PNG
    media_image5.png
    137
    379
    media_image5.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. Lin teaches (see, page 19 lines 9-12; and page 30 lines 25-28) that a composition comprises a lipid nanoparticle (comprising said compound (cationic lipid)) and a therapeutic agent.
	Therefore, WIPO Patent Publication 2018191719 A1 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.

Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication 2018191719 A1 (Lin).

Lin teaches (see, Table 6, page 104) a cationic lipid Compound VII-12 (Example 54) as presented below:

    PNG
    media_image6.png
    302
    1155
    media_image6.png
    Greyscale

Lin teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IC) (instant claim 7):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IG) (instant claim 8):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	Regarding the instant claim 18, Lin teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image4.png
    99
    344
    media_image4.png
    Greyscale

	Regarding the instant claim 28, Lin teaches the compound, wherein R5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, Lin teaches the compound, wherein R3a has the following structure:

    PNG
    media_image7.png
    216
    513
    media_image7.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. Lin teaches (see, page 19 lines 9-12; and page 30 lines 25-28) that a 
	Therefore, WIPO Patent Publication 2018191719 A1 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.

Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication 2018107026 A1 (Ansell).
The applied reference has a common inventors and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ansell teaches (see, Table IV, page 117) a Compound IV-6 as presented below:

    PNG
    media_image3.png
    225
    780
    media_image3.png
    Greyscale

Ansell teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 5;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IC) (instant claim 7):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C5 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	wherein in formula (IG) (instant claim 8):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 5;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C9 alkyl, and R5a is C2 alkyl substituted with -OH.

	Regarding the instant claim 18, Ansell teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image4.png
    99
    344
    media_image4.png
    Greyscale

5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, Ansell teaches the compound, wherein R3a has the following structure:

    PNG
    media_image5.png
    137
    379
    media_image5.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. Ansell teaches (see, paragraph [0353]) that a composition comprises a lipid nanoparticle (comprising a therapeutic agent), said compound and one or more pharmaceutically acceptable carrier, diluent or excipient.
	Therefore, WIPO Patent Publication 2018107026 A1 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.

Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication 2018107026 A1 (Ansell).
The applied reference has a common inventors and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Ansell teaches (see, Table IV, page 118) a Compound IV-12 as presented below:

    PNG
    media_image6.png
    302
    1155
    media_image6.png
    Greyscale

Ansell teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IC) (instant claim 7):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IG) (instant claim 8):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	Regarding the instant claim 18, Ansell teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image4.png
    99
    344
    media_image4.png
    Greyscale

	Regarding the instant claim 28, Ansell teaches the compound, wherein R5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, Ansell teaches the compound, wherein R3a has the following structure:

    PNG
    media_image7.png
    216
    513
    media_image7.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. Ansell teaches (see, paragraph [0353]) that a composition comprises a lipid nanoparticle (comprising a therapeutic agent), said compound and one or more pharmaceutically acceptable carrier, diluent or excipient.
	Therefore, WIPO Patent Publication 2018107026 A1 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 – 11 of copending Application No. 15/835,957 (US ‘957) (U.S. Patent Publication 20180185516 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The claims in US ‘957 are drawn towards a pharmaceutical composition comprising a lipid nanoparticle (LNP) comprising one or more mRNA sequences that encode one or more zinc finger nucleases.
	US ‘957 is specifically drawn towards (see, claim 11) a pharmaceutical composition comprising a cationic lipid molecule comprises compound IV-12, as presented below:

    PNG
    media_image8.png
    271
    1010
    media_image8.png
    Greyscale

US ‘957 teaches the compound, wherein in formula (I) (instant claim 1):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IA) (instant claim 5):
L1 is -(C=O)OR1, wherein R1 is branched C10 alkyl substituted with C6 alkyl;
L2 is -(C=O)OR2, wherein R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.


R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
G1a and G2a are each C7 alkylene;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	wherein in formula (IG) (instant claim 8):
R1 is branched C10 alkyl substituted with C6 alkyl;
R2 is branched C10 alkyl substituted with C6 alkyl;
y1 and z1 are each 7;
G3 is C4 alkylene; and
R3a is -C(=O)N(R4a)R5a, wherein R4a is C8 alkyl, and R5a is C3 alkyl substituted with -OH.

	Regarding the instant claim 18, US ‘957 teaches the compound wherein, both R1 or R2 has the following structure:

    PNG
    media_image4.png
    99
    344
    media_image4.png
    Greyscale

	Regarding the instant claim 28, US ‘957 teaches the compound, wherein R5a is substituted with one substituent, -ORg, wherein Rg is H. Regarding the instant claim 29, US ‘957 teaches the compound, wherein R3a has the following structure:

    PNG
    media_image7.png
    216
    513
    media_image7.png
    Greyscale

	The instant claim 36 is drawn towards a composition comprising the compound and a therapeutic agent. US ‘957 teaches (see, claims 1 and 9) a pharmaceutical composition comprising a lipid nanoparticle (LNP) comprising one or more mRNA sequences that encode one or more zinc finger nucleases, and a cationic lipid molecule compound IV-12. According to the specification, US ‘957 defines (see, paragraph [0013]) that the mRNA encodes one or more 
	Therefore, the claims in the copending Applicant No. 15/835,957 anticipates the instant claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 4 – 8, 10 – 13, 15 – 18, 23 – 24, 28 – 29, 34 and 36 are rejected.
Claims 51 – 53 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626